           Case 7:21-cv-00610-PMH Document 12-1 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                                 Plaintiff,
                                                               Case No. 7:21-cv-00610
                        v.
JUAN GONZALES AGENCY CORP.,
ALLSTATE FINANCIAL SERVICES, LLC,
ALLSTATE INSURANCE COMPANY, THE                               DECLARATION OF
ALLSTATE CORPORATION, ALLSTATE
LIFE INSURANCE COMPANY OF NEW                                AMANDA S. MCGINN
YORK, PAYROLLING PARTNER, INC., and                      IN SUPPORT OF MOTION FOR
JUAN GONZALES individually,                               ADMISSION PRO HAC VICE
                                 Defendants.

       Pursuant to 28 U.S.C. § 1746, I, Amanda S. McGinn, declare and state the following:

       1.       I am an attorney with the law firm of Akin Gump Strauss Hauer & Feld LLP, counsel

for Defendants Allstate Financial Services, LLC, Allstate Insurance Company, The Allstate

Corporation, and Allstate Life Insurance Company of New York in this action. I provide this

declaration in support of my Motion for Admission Pro Hac Vice.

       2.       Unless otherwise indicated below, the matters set forth in this declaration are based

on my personal knowledge and, if called as a witness, I could and would testify competently

thereto.

       3.       My contact information is as follows:

       Amanda S. McGinn
       AKIN GUMP STRAUSS HAUER & FELD LLP
       2001 K Street N.W.
       Washington, DC 20006
       Telephone: (202) 887-4000
       Facsimile: (202) 887-4288
       amcginn@akingump.com

       4.        I am a member in good standing of the bar of the District of Columbia, as

evidenced by the Certificate of Good Standing from the District of Columbia Bar attached as

Exhibit 1 to this Declaration.
          Case 7:21-cv-00610-PMH Document 12-1 Filed 05/10/21 Page 2 of 2




         5.     There are no pending disciplinary proceedings against me in any state or federal

court.

         6.     I have never been convicted of a felony.

         7.     I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

         I declare under the penalty of perjury that to the best of my knowledge the foregoing

statements are true and correct.

 Dated: May 10, 2021                         AKIN GUMP STRAUSS HAUER & FELD LLP

                                             /s/ Amanda S. McGinn
                                             Amanda S. McGinn
                                             2001 K Street N.W.
                                             Washington, DC 20006
                                             Telephone: (202) 887-4000
                                             Facsimile: (202) 887-4288
                                             amcginn@akingump.com

                                             Counsel for Defendants Allstate Financial Services, LLC,
                                             Allstate Insurance Company, The Allstate Corporation,
                                             and Allstate Life Insurance Company of New York
